Citation Nr: 0518506	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  02-03 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for residuals of an 
excision of a retrocalcaneal exostosis of the left foot, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for status postoperative tarsal tunnel syndrome of 
the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision of the Regional 
Office (RO) that granted service connection for status 
postoperative tarsal tunnel syndrome of the left foot, and 
assigned a 10 percent evaluation, effective from April 10, 
2000.  In addition, the RO increased the noncompensable 
evaluation in effect for residuals of excision of a 
retrocalcaneal exostosis of the left foot to 10 percent.  The 
veteran has disagreed with the rating assigned for each of 
these disabilities.  This case was previously before the 
Board in August 2003, at which time it was remanded for 
additional development of the record.  As the requested 
actions have been accomplished, the case is again before the 
Board for appellate consideration.

In several statements received in February 2005, the veteran 
has raised claims for service connection for migraines, leg, 
back and neck disabilities and for post-traumatic stress 
disorder.  In addition, he has also asserted that he is 
unable to work due to his service-connected disabilities.  
Since these matters have not been certified or developed for 
appeal, they are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The residuals of the retrocalcaneal exostosis of the left 
foot are manifested by tenderness and pain, and are 
productive of moderately severe impairment.

2.  There is no paralysis or weakness attributable to tarsal 
tunnel syndrome of the left foot.  




CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for residuals of 
excision of a retrocalcaneal exostosis of the left foot have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2004).

2.  An initial evaluation in excess of 10 percent for status 
postoperative tarsal tunnel syndrome of the left foot is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8525 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in April 2004 
apprised the appellant of the information and evidence 
necessary to substantiate his claims, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertains to the claims.  As such, the 
Board finds that the letter satisfied VA's duty to notify the 
appellant, as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 
(2004).  

It is also noted that a recent case of the Court held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App.112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claims were initially adjudicated prior to the 
provision of VCAA notice as outlined above.  

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the appellant full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the appellant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005).  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the appellant was not given 
prior to the first AOJ adjudication of his claims, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains 
private medical records, VA outpatient treatment records and 
the reports of VA examinations.  The appellant has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the appellant's statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claims.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Factual background

The veteran was afforded a VA examination of the feet in May 
2000.  The examiner noted that no medical records were 
available.  It was reported that the veteran was on 
medication for pain in his left heel, which he said radiated 
up to the left groin.  It was also noted that he had 
undergone three tarsal tunnel releases.  The veteran asserted 
that he had pain even when he was not having weight on the 
foot and he spent most of the day with the left leg in an 
elevated position.  When he walked normally, he used a cane 
to keep his balance and walking on the left metatarsal arch 
area.  

An examination showed no obvious swelling.  The dorsal, pedal 
and posterior tibial pulses were intact.  The veteran had 
good capillary refilling.  There were three well-healed 
surgical scars on the left heel.  The veteran resisted 
touching of the left heel, and also resisted flexion and 
extension of the left ankle.  There was no bony abnormality 
of the left heel.  The longitudinal arch of the left foot was 
normal, as was the transverse arch.  The veteran grimaced 
with slight degree of touch to the left heel.  Sensation 
appeared to be intact.  There was no evidence of pes planus.  
An examination of the veteran's shoes did not show that he 
was wearing any orthotics.  His gait revealed that when he 
walked, the veteran walked on the left forefoot and not on 
the heel.  He did not do any heel strike.  There were no 
particular abnormal calluses or ulcerations noted, and the 
shoe examination did not show any unusual weight bearing.  
There were no definite skin or vascular changes.  There were 
no hammertoes, high arch, claw foot or other deformities.  
There was no evidence of hallux valgus.  An X-ray study of 
the left foot showed no significant osseous or joint 
abnormality.  The pertinent diagnoses were chronic left heel 
pain, cause unknown, possibly exostosis, plantar fasciitis or 
tendonitis of the left heel, and history of fracture of the 
left calcaneus.  

An X-ray study of the left os calcis at a private facility in 
May 2000 revealed an osseous deformity at the posterior 
calcaneus.  

A VA orthopedic examination was conducted in January 2001.  
The examiner noted that the claims folder and the medical 
file were reviewed.  The veteran complained that his left 
foot hurt every day, and he pointed to the bottom of the heel 
and the medial heel.  He stated that he limped all the time.  
He also reported numbness towards the back of the left heel 
and in the mid-longitudinal arch.  On examination, the 
veteran had a moderate limp on the left and it was noted that 
he was not putting full weight on the left foot.  He claimed 
that he used a cane most of the time.  Capillary circulation 
to the toes was normal.  There was tenderness of the plantar 
heel and medial hind foot to palpation.  There was a 
moderately tender left lower Achilles tendon.  Capillary 
circulation was within normal limits.  On sensory to scratch, 
on testing posterior to the medial scar, the veteran 
complained of burning.  The examiner concluded, with respect 
to the left foot, that the veteran was status post "knee" 
surgeries, with residuals, and that this was in the hind foot 
region.

VA outpatient treatment records show that the veteran was 
seen in August 2001 and reported a couple week history of 
left hind foot pain.  He stated that it hurt a lot with 
weight bearing.  An examination disclosed point tenderness of 
the left heel and inner hind foot.  No specific angulation, 
discoloration or edema was noted.  In September 2001, the 
veteran reported constant pain/tenderness in the left calf.  
He stated that he could not walk for more than 20 minutes.  
An X-ray study of the left foot in October 2001 was 
unremarkable.  It was reported in May 2002 that the veteran 
continued to have burning pain in the left heel.  He 
described the pain in the left foot as "burning and hot."  
He reported constant pain and tenderness in the left calf.  
He also stated that he had numbness and tingling in this 
area.  A sensory examination revealed a subjective decrease 
in pinprick and light touch involving the entire left foot.  
He had absent vibratory sense in the left large toe.  The 
veteran's gait was antalgic in that he favored the left foot.  
An X-ray study of the left foot was unremarkable.  The 
pertinent impression was chronic left foot pain with a 
neuropathic component to it.  

The veteran was afforded a neurological examination by the VA 
in May 2004.  He reported chronic pain in his left foot and 
asserted that it had gotten worse.  He described three kinds 
of pain.  He indicated that he had a burning pain over the 
medial aspect of the left foot radiating into the heel area.  
He obtained a small amount of relief form his chronic pain 
medications.  He noted that this was a continuous pain.  He 
also related that he had a shooting pain that occurred up the 
left leg to the hip and back upon walking or putting pressure 
on the left heel.  He claimed that if he did not stand or put 
pressure on this heel, he did not feel this pain.  Finally, 
he stated that he had a deep bone-like pain that he said 
encompassed his entire leg.  This pain was present on a 
chronic and daily basis.  The veteran felt that all three 
types of pain were of equal difficulty for him.  It was noted 
that in addition to three types of pain medications, the 
veteran also used a TENS unit.  It was indicated that there 
was no particular loss of feeling in the left foot and there 
was no clear-cut weakness, but he noted that the left foot 
swelled.

On examination, the veteran walked with an antalgic gait, and 
he was reticent to put weight on the heel.  There was 
tenderness to palpation over the tarsal tunnel area distal to 
the scars.  Although it was somewhat difficult to test, on 
muscle examination he did not appear to have any weakness or 
atrophy of the intrinsic muscles of the foot, specifically 
related to the adductor digiti minimi quinti and the abductor 
hallucis.  Sensory examination to light touch, pin and 
vibration were normal.  Reflexes to the ankle and knee were 
2+ and symmetric.  The impression was that the veteran had 
some chronic burning that was dysesthetic pain, and related 
it to the tarsal tunnel syndrome.  The examiner noted that 
the veteran had no weakness or paralysis.  He stated that the 
residuals, at least the part related to the neurological 
situation had made a major impact on the veteran's day-to-day 
life.  

A VA examination of the feet was conducted in May 2004.  The 
veteran reported that he could walk a maximum of 100 yards, 
and that one year earlier, he could walk 1/4 mile.  He added 
that he could only stand for three to four minutes bearing 
weight with his right foot.  The examiner indicated that the 
veteran's chronic pain syndrome seemed to be due to the 
tarsal tunnel syndrome problem, as well as chronic heel pain 
following the development of exostosis and excision of the 
exostosis.  The veteran related that he had flare-ups of pain 
five or six times a year, and each episode lasted two weeks.  
It was noted that he used medications for the pain, as well 
as a TENS unit.  He claimed he had been told to put only 20 
percent of his body weight on his left foot and 80 percent on 
his right foot.  He also asserted he had been told that he 
had a flattened heel, secondary to the excision surgery.  

An examination revealed that the veteran limped on the left, 
using a cane, but that he was able to move about the 
examining room, and mount and dismount the examining table.  
As he stood, the veteran bore weight with his right foot.  
There was a normal arch to the left foot.  There was a small 
bunion on the left foot, and mild hallux valgus.  The toes 
were normal.  Behind the tarsal tunnel, overlying the heel, 
there was a skin lesion.  The area around the lesion was 
swollen, slightly erythematosus, tender and slightly warm.  
There was functional impairment due to pain and, especially 
with repeated use, there was weakness, fatigability and 
incoordination of the left foot.  There was increased 
functional impairment during flare-ups of the left foot, and 
during flare-ups, the veteran had to stay off the foot and 
elevate it.  It was further noted that the entire left heel 
was tender to palpation, especially the Achilles tendon.  The 
veteran added that he had been told that it was partially 
detached.  There was full range of motion of the left ankle, 
but there was pain on motion.  No deformity of the ankle was 
noted.  There was 5 degrees limitation of motion because of 
pain, weakness, fatigability and incoordination during flare-
ups and repetitive use.  No angulation of the ankle was 
reported.  X-ray studies of the left foot were negative.  The 
impressions were chronic left ankle strain, left tarsal 
tunnel syndrome, left small bunion, mild hallux valgus, 
chronic residual tendonitis and residuals, status 
postoperative (failed) left tarsal tunnel syndrome times 
three.

The veteran was also afforded a VA examination of the joints 
in June 2004.  The claims folder was not available for 
review.  The veteran related that he had used a cane on a 
constant basis since 1987 because of his painful left heel.  
He reported pain on the plantar aspect of the left heel, the 
inner heel and stated that the pain radiated to the back of 
his calf and the back of his left thigh to his buttock.  He 
stated that he was numb, or without feeling, on the plantar 
aspect of the heel and posterior arch.  An examination 
disclosed that the veteran used a TENS unit for his left 
posterior thigh.  The appearance of the left foot was normal.  
He was tender on pressure on the medial side of the heel and 
he had decreased sensation on the heel and proximal part of 
the arch of his left foot.  He had full range of motion of 
the left foot and ankle.  All movements were without apparent 
pain.  There was no bone palpable on the back of the left 
heel.  The veteran limped as he walked normally, but he was 
readily able, without pain, to walk on the tiptoes of his 
left foot.  Sensation was normal otherwise in his left foot.  
He had normal knee, but absent ankle reflexes.  The 
impression was by history, exostosis of the posterior aspect 
of the left os calcis and tarsal tunnel syndrome of the left 
foot.  The examiner commented that there were no residuals 
connected to the excision of the retrocalcaneal exostosis of 
the left foot with chronic residual tendonitis.  The 
veteran's functional impairment related to the exostosis was 
not due to pain, weakness, fatigability or incoordination of 
the left foot; rather the tarsal tunnel syndrome of the left 
foot provided pain, burning, reduced sensation and repeated 
flare-ups which significantly impeded his function.  The 
examiner added that the veteran continued to use a cane and 
had limited ability to stand for prolonged periods, walk long 
distances or do any stairs or squatting.  The examiner also 
indicated that the veteran had no weakness of the left 
Achilles tendon and the symptoms were related to the tarsal 
tunnel syndrome.

In a statement dated in February 2005, the veteran's brother 
related that he saw the veteran a couple of times a year and 
knew that since the in-service injury, the veteran had 
suffered with chronic pain in both feet, as well as his legs 
and back.  He added that the condition had worsened with 
time.

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).




A.  Retrocalcaneal exostosis

A 30 percent rating may be assigned for other foot injuries 
which are severe.  When moderately severe, a 20 percent 
evaluation may be assigned.  When moderate, a 10 percent 
rating will be assigned.  Diagnostic Code 5284.

The veteran asserts that a higher rating is warranted for the 
service-connected residuals of excision of a retrocalcaneal 
exostosis of the left foot.  During the course of his claim, 
he has been examined on five occasions by the VA.  In sum, 
the findings on these examinations support a 20 percent 
evaluation for this disability.

The record establishes that the veteran has had persistent 
complaints of left foot pain.  The VA examinations have 
consistently demonstrated that he walks with a limp and has 
difficulty weight bearing on the left foot.  The Board 
acknowledges that tenderness of the left foot has also been 
shown.  On the VA examination in May 2000, the veteran 
grimaced when his heel was touched.  The Board acknowledges 
that there is some conflicting evidence in the record.  The 
VA examination of the feet in May 2004 demonstrated 
functional impairment due to pain, as well as the presence of 
weakness and fatigability.  It was also stated that there was 
additional functional impairment when the veteran had flare-
ups.  Yet, the following month, the examiner stated that the 
veteran's functional impairment related to the exostosis was 
not due to pain, weakness or fatigability.  

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 (2004) would warrant a higher rating.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8, Vet. App. 202 (1995).  Although an increased rating 
is not warranted based solely on the limitation of motion of 
the left foot shown on VA examination, the objective evidence 
of pain shown on VA examinations and the examiner's 
conclusion on the VA examination of the feet in May 2004 that 
functional impairment is present provide a basis to assign a 
20 percent evaluation for the residuals of the exostosis of 
the left foot.  There is no clinical evidence of any other 
findings to support a 30 percent evaluation.  Accordingly, 
the Board concludes that the evidence supports a 20 percent 
rating for the residuals of an excision of a retrocalcaneal 
exostosis of the left foot. 

B.  Tarsal tunnel syndrome 

As the veteran takes issue with the initial rating assigned 
when service connection was granted for tarsal tunnel 
syndrome of the left foot, the Board must evaluate the 
relevant evidence since the effective date of the award; it 
may assign separate ratings for separate periods of time 
based on facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Synovitis will be rated on limitation of motion of affected 
parts as degenerative arthritis.  Diagnostic Code 5020 
(2004).  On VA examination in June 2004, the veteran was 
noted to have full range of motion of the left foot and 
ankle.

A 30 percent evaluation may be assigned for complete 
paralysis of the posterior tibial nerve; paralysis of all 
muscles of sole of foot, frequently with painful paralysis of 
a causalgic nature; toes cannot be flexed; adduction is 
weakened; plantar flexion is impaired.  A 20 percent 
evaluation may be assigned for severe incomplete paralysis of 
the posterior tibial nerve.  When moderate or slight, a 10 
percent evaluation may be assigned.  Diagnostic Code 8525.

The record discloses that when the veteran was seen in a VA 
outpatient treatment clinic in May 2002, there was a 
subjective decrease in pinprick and light touch involving the 
entire left foot.  It must be observed, however, that the VA 
neurological examination in May 2004 showed that a sensory 
evaluation was normal.  The examiner specifically indicated 
that the veteran had no weakness or paralysis.  Further, 
following the VA examination of the joints in June 2004, the 
examiner stated that the tarsal tunnel syndrome provided 
pain, burning and reduced sensation.  It must be noted 
however, that the examination demonstrated normal sensation.  

The evidence supporting the veteran's claim consists 
primarily of his statements regarding the severity of his 
disability.  In contrast, the medical findings on examination 
are of greater probative value and show that the symptoms of 
the tarsal tunnel syndrome are not more than moderate.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for a higher initial rating 
for tarsal tunnel syndrome of the left foot.


ORDER

A 20 percent rating for residuals of an excision of a 
retrocalcaneal exostosis of the left foot is granted, subject 
to the governing law and regulations pertaining to the 
payment of monetary benefits.

An initial evaluation in excess of 10 percent for tarsal 
tunnel syndrome of the left foot is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


